948 A.2d 69 (2008)
404 Md. 656
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner,
v.
Kyriakos P. MARUDAS, Respondent.
Misc. Docket AG No. 57, September Term, 2007.
Court of Appeals of Maryland.
May 7, 2008.

ORDER
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Kyriakos P. Marudas, Esq. to suspend the Respondent from the practice of law.
The Court having considered this Petition, it is this 7th day of May, 2008;
ORDERED, that Respondent Kyriakos P. Marudas, be and he is hereby indefinitely suspended from the practice of law in the State of Maryland, effective June 1, 2008;
ORDERED, that Respondent has the right to apply for reinstatement after ninety (90) days following June 1, 2008;
ORDERED, that the Clerk of this Court shall remove the name of Kyriakos P. Marudas from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-773(d).